DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/31/22 have been fully considered but they are not persuasive.
On page 8 of Applicant’s Remarks filed 05/31/22, Applicant asserts:
“Claim 1 has been amended to recite that "the retainer includes protrusions extending radially from the split ring and positioned to contact a surface of a pipe to aid in centralizing the axis of the split ring with an axis of the pipe." The protrusions, such as centralizers 436 as shown in FIGS. 23-25, bias the retainer axially to align the axis of the split ring with an axis of a pipe when installed. Tozaki fails to disclose any such protrusions. 
In contrast, Tozaki, at most, discloses bend edge protrusions, such as claws 22 or 72, on a metal ring shaped clip that seat in holes in a pipe. The claws are not radial protrusions configured to centralize or axially align an axis of the metal clip with a pipe axis, as required by claim 1. Thus, Tozaki fails to disclose or suggest radially extending protrusions as recited by amended claim 1.”
In response, and as to the recitation “the retainer includes protrusions extending radially from the split ring and positioned to contact a surface of a pipe to aid in centralizing the axis of the split ring with an axis of the pipe” set forth in claims 1 and 13, Tozaki teaches protrusions (72) that extend radially from the split ring, as shown in Figs. 8-10.  Tozaki meets the functional recitation “and positioned to contact a surface of a pipe to aid in centralizing the axis of the split ring with an axis of the pipe” insofar as the protrusions (72) are capable of being positioned to contact a surface of a (given) pipe to aid in centralizing the axis of the split ring with an axis of the pipe.  Note here, that as claims 1 and 13 do not positively claim the pipe, Tozaki’s protrusions are only so required to be able to be positioned to contact a surface of a pipe, i.e. a given pipe that allows positioning of the protrusions to aid in centralizing the axis of the split ring.

Information Disclosure Statement
The information disclosure statement filed 03/29/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL document cited is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tozaki et al (US 5,704,658).
As to claim 1, Tozaki et al discloses a retainer for a tubular body (60) and a pipe (30) in a pipe assembly, the retainer comprising: a split ring (70, Fig. 9) having an axis, an outer diameter, a bore that is axial having an inner diameter, and first and second axial ends (Figs. 7-11B), a chamfer (72B) on one of the first and second axial ends adjacent the inner diameter, the split ring also comprises circumferentially overlapping ends (Figs. 8-10), and the split ring comprises radial extensions (71) relative to the axis, the radially extensions are configured to be manipulated to change a radial size of the split ring, the radial extensions are configured to only slidingly engage each other and do not lock together (col. 5, l. 37 - col. 6, l. 25); wherein the split ring has a relaxed, default state (Fig. 8) wherein, relative to the axis, a default radius R1 of the split ring is less than an expanded radius R2 of the split ring when it is expanded in an actuated state (when expanded using ears 71); the split ring is configured to be mounted in the tubular body to secure the pipe in the tubular body to form the pipe assembly (Figs. 7, 11A); and the split ring is configured to be substantially perpendicular to an axis of the pipe assembly in the relaxed, default state and when the pipe is axially inserted through the split ring in the tubular body (Fig. 8); and the retainer includes protrusions (22, 72) extending radially from the split ring and positioned to contact a surface of a pipe to aid in centralizing the axis of the split ring with an axis of the pipe.

As to claim 2, Tozaki et al discloses the retainer of claim 1, wherein the split ring is configured to automatically engage the pipe without manual intervention with the split ring when the pipe is inserted into the bore of the tubular body.  
As to claim 3, Tozaki et al discloses the retainer of claim 1, wherein the split ring is configured to be reversible such that actuation of the split ring releases the pipe from the tubular body.  Refer to Figs. 7-11B and col. 5, l. 37 - col. 6, l. 25.
 
As to claim 4, Tozaki et al discloses the retainer of claim 1, wherein the split ring is configured to be repeatably reversible such that the split ring, tubular body and pipe can repeatably form and un-form the pipe assembly.  Refer to Figs. 7-11B and col. 5, l. 37 - col. 6, l. 25.  
  
As to claim 5, Tozaki et al discloses the retainer of claim 1, wherein the split ring is configured to comprise: a nominal configuration (Fig. 8) having a nominal diameter relative to the axis prior to formation of the pipe assembly with the pipe and tubular body; 31Attorney Docket No.: WEST20-10078 an expanded configuration (when expanded manually via the ears 71) having an expanded diameter relative to the axis during formation of the pipe assembly, and the expanded diameter is greater than the nominal diameter; and an engaged configuration (when expanded by the inserted pipe, Fig. 11A) having an engaged diameter after formation of the pipe assembly, wherein the nominal diameter < the engaged diameter < the expanded diameter.  Refer to Figs. 7-11B and col. 5, l. 37 - col. 6, l. 25. 

As to claim 6, Tozaki et al discloses the retainer of claim 1, wherein the split ring is configured to comprise: a nominal configuration (Fig. 8) having a nominal diameter relative to the axis prior to formation of the pipe assembly with the pipe and tubular body; an expanded configuration (when expanded manually via the ears 71) having an expanded diameter relative to the axis during formation of the pipe assembly, and the expanded diameter is greater than the nominal diameter; and another nominal configuration (Fig. 7) having the nominal diameter after formation of the pipe assembly.  Refer to Figs. 7-11B and col. 5, l. 37 - col. 6, l. 25.

As to claim 7, Tozaki et al discloses the retainer of claim 1, wherein the split ring comprises a spring clamp.  

As to claim 8, Tozaki et al discloses the retainer of claim 1, wherein an entirety of the split ring is configured to be both axially movable and radially movable relative to a retainer groove in the tubular body during formation of the pipe assembly with the pipe and tubular body.   
Tozaki’s split ring is axially movable and radially movable when placed in a given retainer groove in a tubular body that allows the split ring to be axially movable and radially movable.

As to claim 10, Tozaki et al discloses the retainer of claim 1, wherein all surfaces of the split ring are smooth and are not grooved with teeth.  Refer to Figs. 8-10, 11B.

 As to claim 11, Tozaki et al discloses the retainer of claim 1, wherein the split ring comprises a radial sectional shape relative to the axis that is rectangular (Figs. 7-8 and 10), and the chamfer is located on one corner of the rectangular shape (Fig. 11B).  

As to claim 12, Tozaki et al discloses the retainer of claim 1, wherein the split ring comprises surfaces that are orthogonal to each other and to the axis.  Refer to Figs. 8-10.

As to claim 13, Tozaki et al discloses a retainer for a tubular body (60) and a pipe (30) in a pipe assembly, the retainer comprising: a split ring (70, Fig. 8) having an axis, an outer diameter, a bore that is axial having an inner diameter, and first and second axial ends, a chamfer (72B) on one of the first and second axial ends adjacent the inner diameter, the split ring also comprises circumferentially overlapping ends (Fig. 8), and the split ring comprises radial extensions (71) relative 32Attorney Docket No.: WEST20-10078to the axis, the radially extensions are configured to be manipulated to change a radial size of the split ring, the radial extensions are configured to only slidingly engage each other and do not lock together (col. 5, l. 37 - col. 6, l. 25); wherein the split ring has a relaxed, default state (Fig. 8) wherein, relative to the axis, a default radius R1 of the split ring is less than an expanded radius R2 of the split ring when it is expanded in an actuated state (when expanded using ears 71); the split ring is configured to be mounted in the tubular body to secure the pipe in the tubular body to form the pipe assembly (Figs. 7, 11A); the split ring is configured to be repeatably reversible such that the split ring, tubular body and pipe can repeatably form and un-form the pipe assembly (refer to Figs. 7-11B and col. 5, l. 37 - col. 6, l. 25); and the split ring is configured to be substantially perpendicular to an axis of the pipe assembly in the relaxed, default state (Fig. 8), when the pipe is axially inserted through the split ring in the tubular body, and when the split ring, tubular body, and pipe are manipulated to form and un-form the pipe assembly (Figs. 7, 11A); and the retainer includes protrusions (72) extending radially from the split ring and positioned to contact a surface of a pipe to aid in centralizing the axis of the split ring with an axis of the pipe.

As to claim 14, Tozaki et al discloses the retainer of claim 1, wherein the split ring is configured to comprise: a nominal configuration (Fig. 8) having a nominal diameter relative to the axis prior to formation of the pipe assembly with the pipe and tubular body; 31Attorney Docket No.: WEST20-10078 an expanded configuration (when expanded manually via the ears 71) having an expanded diameter relative to the axis during formation of the pipe assembly, and the expanded diameter is greater than the nominal diameter; and an engaged configuration (when expanded by the inserted pipe, Fig. 11A) having an engaged diameter after formation of the pipe assembly, wherein the nominal diameter < the engaged diameter < the expanded diameter.   Refer to Figs. 7-11B and col. 5, l. 37 - col. 6, l. 25.

As to claim 15, Tozaki et al discloses the retainer of claim 1, wherein the split ring is configured to comprise: a nominal configuration (Fig. 8) having a nominal diameter relative to the axis prior to formation of the pipe assembly with the pipe and tubular body; an expanded configuration (when expanded manually via the ears 71) having an expanded diameter relative to the axis during formation of the pipe assembly, and the expanded diameter is greater than the nominal diameter; and another nominal configuration (Fig. 7) having the nominal diameter after formation of the pipe assembly.  Refer to Figs. 7-11B and col. 5, l. 37 - col. 6, l. 25.

As to claim 16, Tozaki et al discloses the retainer of claim 13, wherein the split ring comprises a spring clamp, and an entirety of the spring clamp is configured to be both axially movable and radially movable relative to a retainer groove in the tubular body during formation of the pipe assembly with the pipe and tubular body.  
Tozaki’s split ring is axially movable and radially movable when placed in a given retainer groove in a tubular body that allows the split ring to be axially movable and radially movable.

As to claim 18, Tozaki et al discloses the retainer of claim 13, wherein all surfaces of the split ring are smooth and are not grooved with teeth.  Refer to Figs. 8-10, 11B.

As to claim 19, Tozaki et al discloses the retainer of claim 13, wherein the split ring comprises a radial sectional shape relative to the axis that is rectangular (Figs. 7-8 and 10), and the chamfer is located on one corner of the rectangular shape (Fig. 11B).  

As to claim 20, Tozaki et al discloses the retainer of claim 13, wherein the split ring comprises surfaces that are orthogonal to each other and to the axis.  Refer to Figs. 8-10.





Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima et al (US 5,185,907).
As to claim 1, Kawashima et al discloses a retainer for a tubular body  and a pipe in a pipe assembly, the retainer comprising: a split ring (FIGs. 1 and 5) having an axis, an outer diameter, a bore that is axial having an inner diameter, and first and second axial ends (FIG. 7), a chamfer (see annotated figure below) on one of the first and second axial ends adjacent the inner diameter, the split ring also comprises circumferentially overlapping ends (FIGs. 5-9), and the split ring comprises radial extensions (25, 27) relative to the axis, the radially extensions are configured to be manipulated to change a radial size of the split ring, the radial extensions are configured to only slidingly engage each other and do not lock together; wherein the split ring has a relaxed, default state (FIG. 5) wherein, relative to the axis, a default radius R1 of the split ring is less than an expanded radius R2 of the split ring when it is expanded in an actuated state (FIG. 9); the split ring is configured to be mounted in the tubular body to secure the pipe in the tubular body to form the pipe assembly; and the split ring is configured to be substantially perpendicular to an axis of the pipe assembly in the relaxed, default state and when the pipe is axially inserted through the split ring in the tubular body; and the retainer includes protrusions (26) extending radially from the split ring and positioned to contact a surface of a pipe to aid in centralizing the axis of the split ring with an axis of the pipe.

    PNG
    media_image1.png
    264
    558
    media_image1.png
    Greyscale

As to claim 2, Kawashima et al discloses the retainer of claim 1, wherein the split ring is configured to automatically engage the pipe without manual intervention with the split ring when the pipe is inserted into the bore of the tubular body.  

As to claim 3, Kawashima et al discloses the retainer of claim 1, wherein the split ring is configured to be reversible such that actuation of the split ring releases the pipe from the tubular body.  Refer to FIGs. 1 and 4-9.
 
As to claim 4, Kawashima et al discloses the retainer of claim 1, wherein the split ring is configured to be repeatably reversible (refer to FIGs. 5 and 9) such that the split ring, tubular body and pipe can repeatably form and un-form the pipe assembly.  
  
As to claim 5, Kawashima et al discloses the retainer of claim 1, wherein the split ring is configured to comprise: a nominal configuration (FIG. 5) having a nominal diameter relative to the axis prior to formation of the pipe assembly with the pipe and tubular body; 31Attorney Docket No.: WEST20-10078 an expanded configuration (FIG. 9) having an expanded diameter relative to the axis during formation of the pipe assembly, and the expanded diameter is greater than the nominal diameter; and an engaged configuration (after released from the expanded configuration and then engaging a pipe) having an engaged diameter after formation of the pipe assembly, wherein the nominal diameter < the engaged diameter < the expanded diameter.   

As to claim 6, Kawashima et al discloses the retainer of claim 1, wherein the split ring is configured to comprise: a nominal configuration (FIG. 5) having a nominal diameter relative to the axis prior to formation of the pipe assembly with the pipe and tubular body; an expanded configuration  (FIG. 9) having an expanded diameter relative to the axis during formation of the pipe assembly, and the expanded diameter is greater than the nominal diameter; and another nominal configuration (after released from the expanded configuration and then engaging a pipe) having the nominal diameter after formation of the pipe assembly.  

As to claim 7, Kawashima et al discloses the retainer of claim 1, wherein the split ring comprises a spring clamp.  Refer to FIGs. 5-9.

As to claim 8, Kawashima et al discloses the retainer of claim 1, wherein an entirety of the split ring is configured to be both axially movable and radially movable relative to a retainer groove in the tubular body during formation of the pipe assembly with the pipe and tubular body.   
Kawashima’s split ring is axially movable and radially movable when placed in a given retainer groove in a tubular body that allows the split ring to be axially movable and radially movable.

As to claim 9, Kawashima et al discloses the retainer of claim 1, wherein both of the first and second axial ends of the split ring are chamfered adjacent the inner diameter.  

    PNG
    media_image1.png
    264
    558
    media_image1.png
    Greyscale


As to claim 10, Kawashima et al discloses the retainer of claim 1, wherein all surfaces of the split ring are smooth and are not grooved with teeth.  Refer to FIGs. 5-9.

 As to claim 11, Kawashima et al discloses the retainer of claim 1, wherein the split ring comprises a radial sectional shape relative to the axis that is rectangular (a cross-section of FIG. 1 at the chamfers), and the chamfer is located on one corner of the rectangular shape.  

As to claim 12, Kawashima et al discloses the retainer of claim 1, wherein the split ring comprises surfaces that are orthogonal to each other and to the axis.  Refer to FIGs. 1, 2, 6 and 9.

As to claim 13, Kawashima et al discloses a retainer for a tubular body  and a pipe in a pipe assembly, the retainer comprising: a split ring (FIGs. 1 and 5) having an axis, an outer diameter, a bore that is axial having an inner diameter, and first and second axial ends, a chamfer (see annotated figure below) on one of the first and second axial ends adjacent the inner diameter, the split ring also comprises circumferentially overlapping ends (see FIGs. 5, 8 and 9), and the split ring comprises radial extensions (25, 27) relative 32Attorney Docket No.: WEST20-10078to the axis, the radially extensions are configured to be manipulated to change a radial size of the split ring, the radial extensions are configured to only slidingly engage each other and do not lock together; wherein the split ring has a relaxed, default state (FIG. 5) wherein, relative to the axis, a default radius R1 of the split ring is less than an expanded radius R2 of the split ring when it is expanded in an actuated state (FIG. 9); the split ring is configured to be mounted in the tubular body to secure the pipe in the tubular body to form the pipe assembly; the split ring is configured to be repeatably reversible such that the split ring, tubular body and pipe can repeatably form and un-form the pipe assembly (refer to FIGs. 5-9); and the split ring is configured to be substantially perpendicular to an axis of the pipe assembly in the relaxed, default state, when the pipe is axially inserted through the split ring in the tubular body, and when the split ring, tubular body, and pipe are manipulated to form and un-form the pipe assembly; and the retainer includes protrusions (26) extending radially from the split ring and positioned to contact a surface of a pipe to aid in centralizing the axis of the split ring with an axis of the pipe.

    PNG
    media_image1.png
    264
    558
    media_image1.png
    Greyscale

As to claim 14, Kawashima et al discloses the retainer of claim 1, wherein the split ring is configured to comprise: a nominal configuration (Fig. 5) having a nominal diameter relative to the axis prior to formation of the pipe assembly with the pipe and tubular body; 31Attorney Docket No.: WEST20-10078 an expanded configuration (FIG. 9) having an expanded diameter relative to the axis during formation of the pipe assembly, and the expanded diameter is greater than the nominal diameter; and an engaged configuration (after released from the expanded configuration and then engaging a pipe) having an engaged diameter after formation of the pipe assembly, wherein the nominal diameter < the engaged diameter < the expanded diameter.  

As to claim 15, Kawashima et al discloses the retainer of claim 1, wherein the split ring is configured to comprise: a nominal configuration (Fig. 5) having a nominal diameter relative to the axis prior to formation of the pipe assembly with the pipe and tubular body; an expanded configuration (FIG. 9) having an expanded diameter relative to the axis during formation of the pipe assembly, and the expanded diameter is greater than the nominal diameter; and another nominal configuration (Fig. 5) having the nominal diameter after formation of the pipe assembly. 

As to claim 16, Kawashima et al discloses the retainer of claim 13, wherein the split ring comprises a spring clamp, and an entirety of the spring clamp is configured to be both axially movable and radially movable relative to a retainer groove in the tubular body during formation of the pipe assembly with the pipe and tubular body.  
Kawashima’s split ring is axially movable and radially movable when placed in a given retainer groove in a tubular body that allows the split ring to be axially movable and radially movable.

As to claim 17, Kawashima et al discloses the retainer of claim 13, wherein both of the first and second axial ends of the split ring are chamfered adjacent the inner diameter.

    PNG
    media_image1.png
    264
    558
    media_image1.png
    Greyscale

As to claim 18, Kawashima et al discloses the retainer of claim 13, wherein all surfaces of the split ring are smooth and are not grooved with teeth.  Refer to FIGs. 5-9.

As to claim 19, Kawashima et al discloses the retainer of claim 13, wherein the split ring comprises a radial sectional shape relative to the axis that is rectangular (a cross-section of FIG. 1 at the chamfers), and the chamfer is located on one corner of the rectangular shape.  

As to claim 20, Kawashima et al discloses the retainer of claim 13, wherein the split ring comprises surfaces that are orthogonal to each other and to the axis.  Refer to FIGs. 1, 2, 6 and 9.

As to claim 21, Kawashima et al discloses the retainer of claim 1, wherein the protrusions (26) are centralizers protruding radially outward from the split ring and configured to contact an inner radial surface of a groove of a pipe.

As to claim 22, Kawashima et al discloses the retainer of claim 13, wherein the protrusions (26) are centralizers protruding radially outward from the split ring and configured to contact an inner radial surface of a groove of a pipe.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett- Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tozaki et al in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”).
As to claim 9, Tozaki et al discloses the retainer of claim 1, except that both of the first and second axial ends of the split ring are chamfered adjacent the inner diameter. 
As Applicant did not challenge the Official Notice of chamfering an end of a coupling component in order to prevent snagging or injury that a sharper-edged end would present in the previous office action, such is considered prior art.
While Tozaki et al does not expressly that both ends of the ring are chamfered, providing a chamfer on the opposing end of the ring may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.  For instance, providing a chamfer on the other end of the split ring would prevent snagging or injury that a sharper-edged end would pose.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Tazaki et al so that the other end includes a chamfer, as taught by AAPA, in order to optimize the desired operational parameters through the use of routine experimentation.  A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
Note that according to the specification of the instant application, having one end chamfered or both ends chamfered is merely a matter of design choice, and is for no particular stated purpose, and it is clear that a ring with one chamfered end would function just as well as a ring having two chamfered ends.

As to claim 17, Tozaki et al discloses the retainer of claim 1, except that both of the first and second axial ends of the split ring are chamfered adjacent the inner diameter.  
As Applicant did not challenge the Official Notice of chamfering an end of a coupling component in order to prevent snagging or injury that a sharper-edged end would present in the previous office action, such is considered prior art.
While Tozaki et al does not expressly that both ends of the ring are chamfered, providing a chamfer on the opposing end of the ring may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.  For instance, providing a chamfer on the other end of the split ring would prevent snagging or injury that a sharper-edged end would pose.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Tazaki et al so that the other end includes a chamfer, in order to optimize the desired operational parameters through the use of routine experimentation.  A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
Note that according to the specification of the instant application, having one end chamfered or both ends chamfered is merely a matter of design choice, and is for no particular stated purpose, and it is clear that a ring with one chamfered end would function just as well as a ring having two chamfered ends.


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679